Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 1 of 7 PageID #: 7335




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    TRUSTID, INC.,

                         Plaintiff,

                         v.                         C.A. No. 18-172 (MN)

    NEXT CALLER INC.,

                         Defendant.



         TRUSTID’S OPPOSITION TO NEXT CALLER’S MOTION TO COMPEL

         Although a Rule 37 award of sanctions in the form of attorneys’ fees is reserved for

instances where a party has acted in “bad faith, vexatiously, wantonly or for oppressive

reasons”—none of which are presented here—TRUSTID has already offered to pay Next

Caller’s reasonable attorneys’ fees and costs incurred relating to this issue in recognition of the

seriousness of its Protective Order breach and the burden that this incident likely imposes on the

Court and on Next Caller’s trial preparation. TRUSTID, however, opposes Next Caller’s two

other requested forms of relief, namely that (1) TRUSTID return or destroy all copies of source-

code printouts, and (2) entry of order precluding use of the source code at trial.

I.       STATEMENTS FACTS

         With a single exception, Next Caller’s motion states the facts material to its motion, most

of which are accurately captured in the correspondence appended to that motion. 1 TRUSTID




1
  One point warrants clarification. Next Caller states “[o]f course, other members of the legal
team were aware of the violations much earlier.” Mot. at 8, n. 1. This statement is not accurate.
Although some members of the TRUSTID legal team knew the details how Next Caller’s source
code was handled, those individuals did not appreciate that that any act or omission had violated
Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 2 of 7 PageID #: 7336




therefore omits a counter-statement of facts, except to point out that the source code in question

was not divulged to any TRUSTID employee or any individual in a position to use Next Caller

source code for competitive business purposes.

II.    ARGUMENT

       TRUSTID does not dispute that the Protective Order in this case has been violated, nor

does it dispute that the imposition of an appropriate sanction is warranted on the facts here. But

the sanctions that Next Caller seeks are not supported by the law and are not proportional to the

Protective Order violations that occurred here.

       First, the remedy of an order barring use of the source code at trial is not supported by the

law. Next Caller does not cite a single case where evidence was excluded from use at trial as a

sanction for a protective-order violation. See Apple Inc. v. Samsung Elecs. Co., Ltd. CV 11-1846

LHK, D.I. 2483 at 2 (N.D. Cal. Oct. 2, 2013) (court’s order did not speak to sanctions);

MobileMedia Ideas LLC v. Apple Inc., C.A. No. 10-258- SLR/MPT, 2012 WL 5379056 (D. Del.

Oct. 31, 2012), R&R adopted by 2013 WL 5314709 (D. Del. Sept. 16, 2013) (party did not

request the court to preclude use of the source code); St. Clair Intellectual Prop. Consultants v.

Motorola Mobility LLC, 292 F.R.D. 162, 167 (D. Del. 2013) (issue not related to protective order

violation); and Static Media LLC v. Leader Accessories LLC, 18-cv-330-wmc, D.I. 77, at 2-3

(W.D. Wis. Jun. 17, 2021) (court only awarded monetary damages for one violation and costs).

Likewise, TRUSTID’s own research has not uncovered a case imposing a sanction excluding

evidence at trial. Indeed, orders excluding evidence from trial are considered “extreme.” See




the Protective Order. No member of Sterne Kessler’s legal team appreciated that fact until June
22, 2021.

                                                  2
Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 3 of 7 PageID #: 7337




Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (“[T]he exclusion of

critical evidence is an 'extreme' sanction, not normally to be imposed absent a showing of willful

deception or 'flagrant disregard' of a court order by the proponent of the evidence.”).

       Second, an order excluding use of the source code would not be proportional to the

Protective Violations here. The violations here are not the product of bad-faith conduct nor has

the handling of Next Caller’s source code resulted in its disclosure to anyone within TRUSTID

or to any person who could put that source code to competitive use. In short, beyond the burden

imposed on Next Caller’s attorneys, there is no prejudice to Next Caller. And an award of

reasonable attorneys’ fees and costs would best address and be most proportional to the

violations at issue. Relatedly, prohibiting TRUSTID’s use of the source code at trial would be a

severe sanction that would deprive TRUSTID the ability to put on its infringement case in the

most effective way possible.

       Third, while a sanction requiring return or destruction of source code, would be a lesser

one than an order prohibiting its use at trial, it would still be inappropriate. Given that an order

excluding the use of the source code at trial is not warranted, it follows that disallowing

TRUSTID to use the source code in preparing for trial would also be overly severe. Simply put,

if TRUSTID could not use the source code to prepare its trial witness (if the code were returned

or destroyed), that effect again would be to deprive or hamper TRUSTID’s ability to most

effectively put on its infringement case.

       Lastly, excluding the use of the source code under the Pennypack factors is not proper.

This is not an instance of a failure to disclose of the sort addressed in that case. The source code

has been on the exhibit list from more than a year in this case, and remains so as of the

submission of this opposition. The June 30, 2021 email does not change that fact, as it made that
                                               3
Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 4 of 7 PageID #: 7338




TRUSTID statement of intent not to use was a not a firm commitment. (See. e.g. D.I. 283 at Ex.

2, “impossible…to anticipate whether we would need to use it based on, for example, the cross-

examination of [TRUSTID’s expert].”). And, even if Pennypack were applicable, the fact here

do not support the “extreme” remedy of excluding critical evidence.

III.   CONCLUSION

       TRUSTID respectfully requests the Court deny Next Caller’s motion to compel as to the

sanctions of (1) excluding the use of source code at trial, and (2) requiring TRUSTID to return or

destroy all copies of the source code. Given TRUSTID’s agreement to pay Next Caller’s

reasonable attorneys’ fees incurred in connection with this motion, the Court should treat that

portion of the motion as moot, subject to refiling if the parties cannot agree as to the amount of a

“reasonable” fee.



Dated: July 9, 2021




                                                 4
Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 5 of 7 PageID #: 7339




Of Counsel:                              Respectfully submitted,

Jonathan Tuminaro
Michael D. Specht                        /s/ Adam W. Poff
Byron L. Pickard                         Adam W. Poff (No. 3990)
Richard M. Bemben                        Pilar G. Kraman (No. 5199)
Daniel S. Block                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
Lauren A. Watt                           Rodney Square
Matthew M. Zuziak                        1000 North King Street
Steven Pappas                            Wilmington, DE 19801
STERNE, KESSLER, GOLDSTEIN & FOX, PLLC   (302) 571-6600
1100 New York Avenue, NW                 apoff@ycst.com
Washington, DC 20005                     pkraman@ycst.com
(202) 371-2600
jtuminar@sternekessler.com               Attorneys for Plaintiff TRUSTID, Inc.
mspecht@sternekessler.com
bpickard@sternekessler.com
rbemben@sternekessler.com
dblock@sternekessler.com
lwatt@sternekessler.com
mzuziak@sternekessler.com
spappas@sternekessler.com
Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 6 of 7 PageID #: 7340




                                 CERTIFICATE OF SERVICE

               I, Adam W. Poff, Esquire, hereby certify that on July 9, 2021, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to registered participants.

       I further certify that on July 9, 2001, I caused the foregoing document to be served by e-

mail upon the following counsel:


Jack B. Blumenfeld                                Ian B. Brooks
Megan E. Dellinger                                MCDERMOTT WILL& EMERY LLP
Morris, Nichols, Arsht & Tunnell LLP              500 North Capitol Streeet NW
1201 North Market Street                          Washington DC 20001
Wilmington, DE 19801                              (202) 756-8000
(302) 658-9200                                    ibrooks@mwe.com
jblumenfeld@mnat.com
mdellinger@mnat.com                               Sarah Chapin Columbia
                                                  MCDERMOTT WILL & EMERY LLP
                                                  200 Clarendon Street, Floor 58
                                                  Boston, MA 02116-5021
                                                  (617) 535-4074
                                                  scolumbia@mwe.com

                                                  Jiaxiao Zhang
                                                  MCDERMOTT WILL & EMERY LLP
                                                  18565 Jamboree Road, Suite 250
                                                  Irvine, CA 92612-2565
                                                  (949) 851-0633
                                                  jiazhang@mwe.com

Attorneys for Next Caller Inc.


                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                           /s/ Adam W. Poff
                                           Adam W. Poff (No. 3990)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
Case 1:18-cv-00172-MN Document 287 Filed 07/09/21 Page 7 of 7 PageID #: 7341




                                 (302) 571-6600
                                 apoff@ycst.com
Dated: July 9, 2021
                                 Attorneys for TRUSTID, Inc.



23028924.1




                                     2
